DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24th, 2021 has been considered by the Examiner. However, it is worth of note to point out that two of the document numbers were incorrect. The correct reference numbers of Brunneke and Wang are US 2009/0028632 and US 2005/0051973, respectively. This correction has been made by the Examiner on the IDS.
Preliminary Amendments
Preliminary amendments to the specification, claims, and drawings filed July 24th, 2018 have been accepted. Cancellation of claims 1-16 have been noted.
Status of claims
Claims 17-31 are pending. Claims 1-16 have been cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mold release fins (40, 41) must be shown or the feature(s) canceled from the claim(s). In Fig. 4, there are no mold release fins that can be seen in the figure. Reference characters 40, 41, which are disclosed as representing the mold release fins, merely point to the outer circumferential surface (44) of the bellows protection.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:
The phrase in lines 5-6 in claim 18 should be corrected to “in an encircling area extending in an axial direction of the ball joint in a direction of the shaft contact region”.
In line 3 of claim 22, “extending in axial direction” should be corrected to “extending in an axial direction”.
In claim 22, the reference characters should be removed from the claim as no other reference characters are provided in the claims.
In line 2 of claim 25, “an axial direction” should be corrected to “the axial direction”, as there is antecedent basis for the axial direction of the ball joint in claim 18.
In claim 28, “glueing” should be spelt “gluing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 states the limitation “wherein the seal bellows comprising a seal bellows contact region and an axial end portion”. However, in the specification, it is disclosed that the bellows protection, not the seal bellows, comprises a seal bellows contact region and axial end portion (represented by reference characters 35 and 39, respectively, in Fig. 3, 4). It is therefore unclear from the claim as to whether the seal bellows comprises a seal bellows contact region and an axial end portion, or if the bellows protection comprises a seal bellows contact region and an axial end portion. For the purpose of this action, the Examiner will in interpret this limitation as reading as “wherein the bellows protection comprising a seal bellows contact region and an axial end portion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18, 20-21, 23-27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki (WO 02/42653).
Regarding claim 17, Okazaki discloses a ball joint (21 Fig. 1, 2) for a vehicle (as stated in the Technical Field section) comprising: 
a housing (23) having an opening (at a top end where a shaft of ball stud 22 exits the housing); 
a ball stud (22) rotatably and pivotably mounted in the housing and including a shaft extending out of the opening of the housing (as seen in Fig. 1, 2); 
a seal bellows (2) for protecting the housing opening against unwanted penetration of dirt and/or moisture; 
a bellows protection (9); and wherein the seal bellows is surrounded in some areas by the bellows protection to prevent damage to the seal bellows due to mechanical influence (it can be seen in the cross-sectional views of Fig. 1, 2 that the seal bellows is surrounded in some areas by the bellows protection, providing protection to prevent damage to the seal bellows due to mechanical influence).  
Regarding claim 18, Okazaki discloses wherein the seal bellows comprises a shaft contact region (3) and a housing contact region (4), and wherein the seal bellows sealingly contacts the shaft with the shaft contact region on one end and sealingly contacts the housing by the housing contact region on another end (it can be seen in Fig. 1, 2 that the shaft contact region and housing contact region are on opposing ends of the seal bellows, and sealing contact the shaft and housing, respectively) and the bellows protection surrounds the seal bellows in an encircling area extending in an axial direction of the ball joint in a direction of the shaft contact region proceeding from the housing contact region (it is stated ¶ 4 of the Best Mode For Carrying Out The Invention section that the bellows protection is annular, therefore encircling the seal bellows in an encircling area; it can be seen in Fig. 1, 2 that the bellows protection extends axially from the housing contact region to the shaft contact region, meaning that the encircling area extends in an axial direction of the ball joint in a direction of the shaft contact region proceeding from the housing contact region).-3-  
Regarding claim 20, Okazaki discloses wherein the bellows protection is configured to be dimensionally stable and elastic at the same time (Fig. 2 shows the bellows protection undergoing elastic deformation as the ball stud rotates, meaning that it is able to retain and return to its original shape when the ball stud returns to its axial position, making the bellows protection dimensionally stable and elastic at the same time).  
Regarding claim 21, Okazaki discloses wherein the bellows protection by itself is contoured in an axial direction of the ball joint (the bellows protection is contoured to fit around the seal bellows in an axial direction of the ball joint as seen in Fig. 1, 2).  
Regarding claim 23, Okazaki discloses wherein the seal bellows comprises a wall (see Annotated Fig. 1 below) and wherein the wall of the seal bellows has a zigzag shape in some areas in an axial direction of the ball joint (it can be seen in the figures that the wall zigs in some direction to the left and zags in some direction to the right).

    PNG
    media_image1.png
    438
    540
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 24, Okazaki discloses wherein the seal bellows and the bellows protection correspond to one another at least substantially with respect to a shape in the encircling area (the bellows protection fits correspondingly fits around the seal bellows, due to their corresponding shapes in the encircling area, as seen in Fig. 1).  
Regarding claim 25, Okazaki discloses wherein the seal bellows comprises a bulged portion adjoining the housing and extending in an axial direction of-4- the ball joint in the direction of the shaft contact region (see Annotated Fig. 2 below), the bulged portion being encircled by the bellows protection (it can be seen in Fig. 1, 2 that the bellows protection encircles the bulged portion).  

    PNG
    media_image2.png
    499
    694
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 26, Okazaki discloses wherein the bellows protection is arranged along the bulged portion so as to be spaced apart from the seal bellows (it can be seen in Fig. 2 that as the ball stud rotates, the bellows protection is spaced apart from the bulged portion of the seal bellows; see gaps 10).  
Regarding claim 27, Okazaki discloses wherein the bellows protection comprising a seal bellows contact region (see Annotated Fig. 3 below) and an axial end portion (see Annotated Fig. 23 and wherein the bellows protection circumferentially contacts the seal bellows by the axial end portion remote of the seal bellows contact region (as the bellows protection is annular, as noted in ¶ 4 of the Best Mode For Carrying Out The Invention section, it can be seen in Fig. 1, 2 that the bellows protection circumferentially contacts the seal bellows by the axial end portion remote of the seal bellows contact region).

    PNG
    media_image3.png
    444
    532
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 29, Okazaki discloses wherein the seal bellows and the bellows protection are produced from the same material (the last full sentence of ¶ 4 of the Best Mode For Carrying Out The Invention section states the seal bellows and bellows protection are able to be produced from the same material).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Kwon et al. (US 8,088,015; hereinafter Kwon).
Regarding claim 19, Okazaki discloses a clamping device (8) pressing the seal bellows against a circumferential contact region of the housing (24), but doesn’t explicitly disclose wherein the bellows protection is encircled by the clamping device so as to press the bellows protection and the seal bellows jointly against the circumferential contact region of the housing.
Kwon teaches of a ball joint (see Fig. 4A) having a sealing apparatus (230) comprising an inner seal member (250) and an outer protective member (252), that are jointly clamped to a housing (234; see Col. 4 lines 20-22), providing for proper securement of the seal member and protective member. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Okazaki with the teachings of Kwon, to have the clamping device encircle both the bellows protection and seal bellows so as to press the bellows protection and the seal bellows jointly against the circumferential contact region, as a means to properly secure the seal bellows and bellows protection.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Oetiker (6464233).
Regarding claim 22, Okazaki discloses wherein the bellows protection has an outer circumferential surface (see Annotated Fig. 4 below), but does not explicitly disclose wherein the outer circumferential surface comprises two mold release fins extending in an axial direction of the ball joint.

    PNG
    media_image4.png
    382
    581
    media_image4.png
    Greyscale

Annotated Figure 4
Oetiker teaches of a sealing element for universal joints (see Fig. 1-8; Col. 1 lines 7-12) comprising mold release fins (20) arranged on an outer circumferential surface that extend in an axial direction, serving as a means to retain a clamping member (40). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Okazaki with the teachings of Oetiker, to have two mold release fins on an outer circumferential surface of the bellows protection, extending in the axial direction, as a means to retain the clamping device.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Parker (GB-862025).
	Regarding claim 28, while Okazaki discloses that the bellows protection is circumferentially attached to the seal bellows (see ¶ 2 of Summary Of The Invention section), they do not explicitly disclose wherein the axial end portion is joined by bonding, gluing, or welding.
	Parker teaches of a ball joint (Fig. 1) having a seal bellows (4) that is protected by a bellows protection (8), and wherein an axial end portion of the bellows is bonded to the seal bellows (axial end portion is portion of bellows protection that is bonded to flange 6 of seal bellows; see lines 77-80 page 1), as a means to secure the bellows protection to the seal bellows. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Okazaki with the teachings of Parker, to provide for the axial end portion of the bellows protection to be bonded to the seal bellows, as a means to secure the bellows protection to the seal bellows.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Martin (US 6,386,551).
	Regarding claim 30, while Okazaki discloses that the seal bellows may be formed of a resin having rubber-like characteristics (see ¶ 2 of Best Mode For Carrying Out The Invention section) and that the seal bellows and bellows protection may be formed of the same material (the last full sentence of ¶ 4 of the Best Mode For Carrying Out The Invention section states the seal bellows and bellows protection are able to be produced from the same material) they do not explicitly disclose wherein the bellows protection is made of a plastic.
	Martin (Fig. 1-8) teaches of a ball joint (30 Fig. 3) having a two-part seal apparatus (12) comprising an inner part (20) and an outer protective part (22), wherein the inner part is made of a polyurethane, which is a plastic with rubber-like characteristics (Col. 5 lines 12-16). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Okazaki with the teachings of Martin, to produce the seal bellows out of the well-known plastic material polyurethane that has rubber-like characteristics, as a way to take advantage of its material properties. Since Okazaki discloses that the bellows protection and seal bellows may be formed of the same material, it would be further obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to also make the bellows protection out of the plastic polyurethane that has rubber-like characteristics. 
	Regarding claim 31, Okazaki does not explicitly disclose wherein the bellows protection is made of a polyurethane, they do disclose wherein that the seal bellows and bellows protection may be formed of the same material (the last full sentence of ¶ 4 of the Best Mode For Carrying Out The Invention section states the seal bellows and bellows protection are able to be produced from the same material).
Martin (Fig. 1-8) teaches of a ball joint (30 Fig. 3) having a two-part seal apparatus (12) comprising an inner part (20) and an outer protective part (22), wherein the inner part is made of a polyurethane (Col. 5 lines 12-16). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Okazaki with the teachings of Martin, to produce the seal bellows out of the well-known material polyurethane, as a way to take advantage of its material properties. Since Okazaki discloses that the bellows protection and seal bellows may be formed of the same material, it would be further obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to also make the bellows protection out of polyurethane. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678       

/Josh Skroupa/Primary Examiner, Art Unit 3678